PER CURIAM.
The plaintiffs in error in the cases above entitled, who were codefendants below with the plaintiff in error in Stickel v. United States 294 Fed. 808, made applications on like facts for like orders for an extension of time to prepare, serve, and settle the bill of exceptions and for an enlargement of the time to file the record to those sought in Stickel v. United States. For the reasons stated in the opinion in that case, let orders of the same character as those there directed be made in these cases.'